DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s preliminary amendments received July 8, 2022 are acknowledged.

Claim 3 has been amended.
Claims 1-12 are pending in the instant application.


Information Disclosure Statement
The IDS forms received 3/5/2021, 10/19/2021, 10/28/2021, 1/20/2022, and 7/8/2022 are acknowledged and the references cited therein have been considered.

Specification
Applicant’s substitute specification received June 30, 2020 is acknowledged.  It should be noted the substitute specification contains a correction to remove a blank page present in the specification as filed on May 1, 2020 and that no text or data was actually missing because the blank page was an inadvertent page formatting error.  


Conclusion
Claims 1-12 are allowable.
Applicant has claimed methods of treating thromboembolic disorders by administering antibodies which have CDRs that are defined by way of reference to SEQ ID numbers.  The antibodies thus made have the function of binding coagulation factor XI, and anti-FXI antibodies and their administration to treat thrombotic disorders is well-known in the art, such as US patents 8,568,724, 8,388,959, and 8,236,316.  The antibodies made by the instant claimed methods are defined by SEQ ID number which are novel and non-obvious in view of the prior art, and the parent application 15/619,620 contains a restriction requirement among antibody products, their methods of making, and their therapeutic administration methods which was not withdrawn prior to allowance of the parent application as 10,676,536 with issued claims drawn to a specific species of antibody product.  The instant claimed methods of making strongly track the language of the antibody product claimed allowed in the parent application.  Thus, the instant claims are also allowable for the reasons discussed in the parent application.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Szperka whose telephone number is (571)272-2934. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571)272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Michael Szperka
Primary Examiner
Art Unit 1644



/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644